 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CLEVELAND EVANS,                               1:19-cv-00760-LJO-JLT (PC)

12                        Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS, DENYING
13            v.                                     PLAINTIFF’S MOTION TO PROCEED
                                                     IN FORMA PAUPERIS, AND DISMISSING
14    S. SHERMAN, et al.,                            ACTION WITHOUT PREJUDICE

15                        Defendants.                (Docs. 7, 10, 13)

16

17          Plaintiff Cleveland Evans is a state prisoner proceeding pro se in this civil rights action
18   pursuant to 42 U.S.C. § 1983. On June 24, 2019, Plaintiff filed a motion to proceed in forma
19   pauperis. (Doc. 2.) This matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 21, 2019, the Magistrate Judge issued Findings and Recommendations to deny

22   Plaintiff’s application to proceed in forma pauperis because, within six months of his filing this

23   action, Plaintiff had more than sufficient funds to pay the filing fee. (Doc. 10.) Plaintiff filed

24   objections to the Findings and Recommendations on October 7, 2019. (Doc. 13.) In his

25   objections, Plaintiff argues that the Court should not consider a plaintiff’s ability to pay the filing

26   fee six months in advance of his filing an action. (Id., p. 1.) The Court need not address this

27   argument directly. According to his inmate trust account statement, Plaintiff made purchases

28   totaling nearly $1,700 between December 20, 2018, and May 29, 2019, the date he filed this
 1   action. (See Doc. 7, pp. 4-5.) Between May 1 and June 12 alone, Plaintiff spent $472.14, which is

 2   more than the amount of the filing fee. (See id., p. 5.) In other words, the Court need not look

 3   several months back in order to determine that Plaintiff had enough funds to pay the filing fee; the

 4   Court need only look to a few weeks just before and after Plaintiff filed his complaint.

 5          Plaintiff also cites 28 U.S.C. § 1915(b)(4) for the proposition that he cannot be prohibited

 6   from filing a civil action because he does not currently have enough funds in his account. (See

 7   Doc. 13, p. 5.) However, subsection 1915(b)(4) applies to the “initial partial filing fee” for

 8   plaintiffs who have already been authorized by the court to proceed in forma pauperis. See 28

 9   U.S.C. § 1915(b). The Court does not authorize Plaintiff to proceed in forma pauperis because he

10   indeed had the funds to pay the filing fee, but he chose to spend them elsewhere.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

12   de novo review of this case. The Court is unable to find grounds in Plaintiff’s objections to

13   override the Magistrate Judge’s findings that Plaintiff had sufficient funds at his disposal to pay

14   the filing fee in this action, but chose to spend them elsewhere, which warrants denial of his in

15   forma pauperis application. Having carefully reviewed the file, the Court finds the Findings and

16   Recommendations to be supported by the record and proper analysis.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1.      The Findings and Recommendations issued on August 21, 2019, (Doc. 10), are

19                  adopted in full;

20          2.      Plaintiff’s application to proceed in forma pauperis, (Doc. 7), is DENIED; and
            3.      This action is DISMISSED without prejudice to refiling with prepayment of the
21
                    filing fee.
22

23
     IT IS SO ORDERED.
24
        Dated:     October 21, 2019                         /s/ Lawrence J. O’Neill _____
25                                                 UNITED STATES CHIEF DISTRICT JUDGE
26
27

28


                                                       2
